Family Court properly determined that freeing the child for *587adoption by her foster parents was in her best interests (see Matter of Guinta v Doxtator, 20 AD3d 47, 53-55 [2005]). The standard for custody as between nonparents does not afford appellant a preference (Matter of Vanisha J. [Patricia J.], 87 AD3d 696 [2011]; Matter of Jennifer A., 225 AD2d 204, 206 [1996], lv denied 91 NY2d 809 [1998]). Nevertheless, we note that appellant is free to seek visitation (see Matter of Shelia B. v Shirelle Jasmine B., 67 AD3d 610 [2009]). Concur — Tom, J.E, Saxe, Moskowitz, DeGrasse and Abdus-Salaam, JJ.